971 So.2d 834 (2007)
Rolando A. SANTANA, Appellant,
v.
Zulay J. SANCHEZ, Appellee.
No. 3D07-276.
District Court of Appeal of Florida, Third District.
October 17, 2007.
Rehearing Denied December 5, 2007.
*835 Rolando A. Santana, in proper person.
Zulay J. Sanchez, in proper person.
Before RAMIREZ and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
On this appeal from various aspects of a final judgment of dissolution, we find no cognizable error of law or abuse of discretion. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed.